Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 12/13/2021, and is a Final Office Action. Claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41 are pending in the application. 


Claim Notes
	Dependent Claims 10, 41 depend on Claim 8, which has been cancelled. Appropriate correction is required. For Examination purposes, Examiner will consider Claims 10, 41 as dependent on Claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

	This judicial exception is not integrated into a practical application. The additional element of a user device represents a generic computing element. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	As noted above with respect to the integration into a practical application, the additional element of a user device represents a generic computing element. It is recited at a high level of generality; generic computing elements performing generic functions do not amount to significantly more than the abstract idea. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial 
Independent claims 18 and 19 are directed to a computer program product and system, respectively, for performing the method of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 18, 19 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 5, 9-10, 13-14, 16, 33-41 further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: accessing a user profile, and providing the one or more recommendations based on the accessed user profile/comparing the actual context data to the predicted context and adjusting one or more recommendations thereon/predicting a time duration associated with the user journey. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements- see below, and thus are still in the mental process category. The claims further recite the additional element of a navigation application, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.





 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5, 9-10, 13-14, 16, 18-19, 33-41.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Claim 19 – 35 USC 101 “software per se” rejection has been overcome and should be withdrawn
	In response, Examiner agrees. The rejection has been withdrawn.
					
					amended claims show an interaction with a user device and activity to and from the user device, which obtains a benefit to the user of the device, the benefit being a reduced cost of the journey
					claims 1, 18, 19 go beyond the judicial exception
	In response, Examiner notes that the claimed invention does recite an abstract idea, and the additional elements of the claimed invention, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.                Claim 1 is directed towards a method, and thus satisfies the eligibility criteria at Step 1. Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities or behavior, business relations, which represents a method of organizing human activity, 
As noted above with respect to the integration into a practical application, the additional element of a user device represents a generic computing element. It is recited at a high level of generality; generic computing elements performing generic functions do not amount to significantly more than the abstract idea. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 18 and 19 are directed to a computer program product and system, respectively, for performing the method of claim 1, thus meeting the Step 1 eligibility criterion. The 

					The 35 USC 112 rejections have been overcome and should be withdrawn
	In response, Examiner agrees. The rejections have been withdrawn.

The prior art rejections have been overcome and should be withdrawn
	In response, Examiner agrees. The rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
1/26/2022